In Green v. State ex rel., 140 Fla. 386, 191 So. 778, the tax sale certificates were struck off to the State in 1929, 1930 and 1933, and were sold under the Murphy Act on July 16, 1937. On July 17, 1939, the purchaser of the certificates applied for a tax deed to be issued by the Clerk of the Circuit Court under Section 6, Chapter 18296, Acts of 1937, and Chapter 17457, Acts of 1935. No equitable considerations were applied and *Page 302 
the amount to be paid for redemption of the tax sale certificates before a tax deed for the lands is issued by the clerk, was determined under Section 6, Chapter 18296, Section 8, Chapter 17457, Acts of 1935, and Section 9, Chapter 14572, Acts of 1929, which statutes relate specifically to redemptions through the clerk, and not specifically to foreclosure proceedings brought by the purchaser of the tax sale certificates.
In this case the oldest tax sale certificate was struck off to the State July 4, 1927, for State and County taxes of 1926. That tax sale certificate and a subsequent one with all liens of the State for subsequent taxes on the same land, were on November 7, 1938, under the Murphy Act assigned by the Clerk of the Circuit Court acting for the State to Ricker Alford as the endorsement of the Clerk on the certificate shows, "in consideration of Two Hundred Thirty-two and 57/100 dollars, and other valuable considerations." The statute requires the amount paid for tax sale certificates to be endorsed thereon, and for purposes of redemption under the statute, such amount so endorsed on the certificate becomes in equity, if not also under the statute in proper cases, the "amount" or "face" of the certificate in the hands of purchasers from the State. The Murphy Act passes all subsequent omitted taxes with the oldest certificate purchased from the State.
The purchaser from the State in this case did not apply for a tax deed to be issued under the statute upon the tax sale certificate bought by him from the State, but brings an equity suit to foreclose his tax certificate lien, and in effect claims that for redemption purposes under the statute the "face" or *Page 303 
"amount" of the tax certificate he bought from the State is the original amount stated in the tax sale certificate when it was issued to the State by the tax collector, and not the amount required by the statute to be endorsed on the certificate by the Clerk, acting for the State, as being the amount paid by the purchaser to the State for the assignment of the certificate. The plaintiff has a tax lien only in the amount he paid for the certificate to the Clerk, plus statutory allowances. See Sec. 6, Ch. 18296, Acts 1937, the Murphy Act, Sec. 992 (77) 1940 Supp. C.G.L.
The amount of plaintiff's lien which he may enforce in equity as against those who under the statute have a right to redeem the land from the lien of the tax sale certificate issued in 1927, is, under Section 6, Chapter 18296, and Sections 7 and 8, Chapter 17457, Acts of 1935, and lawful interest rates, the amount endorsed on the tax sale certificate carrying also the rights which go with the certificate, under the Murphy Act, Chapter 18296, and appropriate interest and costs. Under Section 6, Chapter 18296, Section 992 (17) of 1940 Supplement to Compiled General Laws, the interest allowed for two years from the date of the certificate is three per cent per annum on such amount bid for and paid to and endorsed on the tax certificate by the Clerk including costs as required by the statute, and, under Section 7, Chapter 14572, Acts of 1929, Section 985 of the 1936 Supplement to Compiled General Laws, eight per cent per annum interest on such amount after the first two years from the date of the tax sale certificate, plus all the costs of the foreclosure suit, plus eight per cent per annum interest for one month on the amounts paid for the tax sale certificate and for Clerk's fees *Page 304 
and costs in the foreclosure proceedings. Secs. 17457, Acts 1935, Secs. 999 (142), 999 (143), 1936 Supp. to C.G.L. This result is both legal and equitable, and conforms to the purpose of the tax sale redemption statutes. The purchaser from the State of a tax sale certificate takes a lien for the amount paid for the assignment of the certificate from the State under existing statutes, plus the amounts allowed by statute for redemption purposes.
Amounts allowed for redemption purposes in the Green case had reference to tax sale certificates issued after 1928, see Section 9, Chapter 14572, Section 985, 1936 Supp. to C.G.L. If any statement in the Green case opinion is otherwise inconsistent with this opinion, such statement should not be followed.
TERRELL, and CHAPMAN, JJ., concur.